Citation Nr: 0813971	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  03-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
August 1966.  He died in November 2001 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied claims for entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1310; 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318, and entitlement to DEA under Title 38, United States 
Code, Chapter 35.  

In November 2003, the appellant testified at a travel Board 
hearing held at the RO in New Orleans, Louisiana before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

This case was previously before the Board in August 2004 at 
which time the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1310 was denied and the 
aforementioned claims on appeal were remanded.  In that 
remand, the Board also observed that the appellant had filed 
a claim of entitlement to DIC benefits under 38 U.S.C.A. § 
1151 which was denied in a June 2003 rating action, with 
which the appellant had filed a Notice of Disagreement (NOD) 
in November 2003.  Subsequently, a Statement of the Case 
(SOC) was issued in August 2005 and the appellant did not 
perfect an appeal as to that matter.  Accordingly, the claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151 
is not before the Board for appellate consideration.
Similarly, the RO denied a claim for death pension benefits 
in May 2006, following which a NOD was received in July 2006.  
An SOC was issued in February 2008 and the appellant has not 
perfected an appeal as to that matter to this point.  
Accordingly, the claim for death pension benefits is not 
before the Board for appellate consideration.

Finally, in an August 2005 rating action, the RO addressed 
and denied several accrued benefits claims.  As no NOD was 
filed as to any of the claims addressed in that decision, 
none of those claims are before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran was separated from active service in August 
1966.

2.  The veteran's death certificate showed he died in 
November 2001 of an immediate cause of death of end stage 
lymphoma.

3.  At the time of the veteran's death, service connection 
was in effect for generalized anxiety disorder with 
physiological response affecting the gastrointestinal tract, 
evaluated as 10 percent disabling from February 22, 1994, and 
50 percent disabling from January 11, 2000, forward; and for 
prostatitis, evaluated as 20 percent disabling from February 
22, 1994.  The combined evaluation was 20 percent from 
February 22, 1994, and 60 percent from January 11, 2000.

4.  The appellant filed claims for DIC under to the 
provisions of 38 U.S.C.A. §§ 1310 and 1318 and for accrued 
benefits and Chapter 35 education benefits in December 2001.

5.  At the time of the veteran's death, increased rating 
claims for anxiety disorder and protatitis were pending as 
were service connection claims for hiatal hernia and diabetes 
mellitus secondary to anxiety disorder.  All of the 
aforementioned accrued benefits claims were denied in an 
August 2005 rating decision which was not appealed and has 
since become a final decision.  

6.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least 5 years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case, but for clear and unmistakable error in a 
prior decision, which has not been established here.

7.  The veteran was not a former prisoner of war (POW).

8.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability or who had a total 
and permanent disability evaluation resulting from service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

2.  Eligibility for DEA under Chapter 35 of the United States 
Code has not been established. 38 U.S.C.A. § 3501 (West 2002 
& Supp. 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claims of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318 and for Chapter 
35 education benefits, the Board has determined that there is 
no legal entitlement to the claimed benefits as a matter of 
law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claims as a matter of 
law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims on appeal.  38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Moreover, in November 2004 VA issued the appellant a duty to 
assist letter addressing her pending claims on appeal and she 
subsequently neither identified nor presented any additional 
evidence for the record.  Accordingly, it is not prejudicial 
for the Board to decide the issues of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 and for Chapter 35 
education benefits without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran died in November 2001 at the age of 56.  The sole 
cause of death listed on the death certificate was end stage 
lymphoma.  The appellant filed claims for DIC under to the 
provisions of 38 U.S.C.A. §§ 1310 and 1318 and for accrued 
and Chapter 35 education benefits in December 2001.

During the veteran's lifetime, service connection was in 
effect for a generalized anxiety disorder with physiological 
response affecting the gastrointestinal tract, evaluated as 
10 percent disabling from February 22, 1994, and 50 percent 
disabling from January 11, 2000, forward; and for 
prostatitis, evaluated as 20 percent disabling from February 
22, 1994.  The combined evaluation was 20 percent from 
February 22, 1994, and 60 percent from January 11, 2000.

At the time of his death, increased rating claims for anxiety 
disorder and prostatitis were pending as were service 
connection claims for hiatal hernia and diabetes mellitus 
secondary to anxiety disorder.  All of the aforementioned 
accrued benefits claims were denied in an August 2005 rating 
decision which was not appealed and has since become a final 
decision.  The Board notes that a service connection claim 
for PTSD was also filed and pending prior to the veteran's 
death, but he withdrew that claim in November 2000, and hence 
it was not adjudicated for purposes of accrued benefits. 

Legal Analysis

        A.  DIC under the provisions of 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of death benefits to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than 5 years immediately preceding death; or was rated 
by VA as totally disabling for a continuous period of not 
less than one year immediately preceding death if the veteran 
was a former prisoner of war who died after September 30, 
1999.  The total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318.  This statute is 
implemented by VA at 38 C.F.R. § 3.22.

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  See 70 Fed. Reg. 72220 (Dec. 2, 
2005).  Current VA regulations found at 38 C.F.R. § 3.22(b) 
define "entitled to receive" as meaning that the veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied: 
(1) The veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
[ten years in this case] but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; or (2) Additional evidence submitted to 
VA before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively in accordance with 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of this part for the 
relevant period specified (ten years in this case);or (3) At 
the time of death, the veteran had a service-connected 
disability that was continuously rated totally disabling by 
VA for the period specified, but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b). 

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

During the veteran's lifetime, service connection was in 
effect for a generalized anxiety disorder with physiological 
response affecting the gastrointestinal tract, evaluated as 
10 percent disabling from February 22, 1994, and 50 percent 
disabling from January 11, 2000, forward; and for 
prostatitis, evaluated as 20 percent disabling from February 
22, 1994.  The combined evaluation was 20 percent from 
February 22, 1994, and 60 percent from January 11, 2000.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  It is undisputed that the 
veteran was not a former prisoner of war and was not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty, which was in 1966, inasmuch as service connection was 
not effective for any condition until at the earliest 1994, 
so those parts of 38 U.S.C.A. § 1318 are clearly not 
applicable.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  First, the veteran plainly did not meet 
the 10-year period required for a total disability rating 
under 38 U.S.C.A. § 1318.  The veteran was discharged from 
service in August 1966, and he died in November 2001.  His 
only service-connected disabilities consisted of anxiety 
disorder and prostatitis, for which the award of service 
connection was initially established from February 1994 at 
which time a combined evaluation of 20 percent was in effect.  
Thereafter, an increased evaluation of 50 percent was granted 
for anxiety disorder effective from January 2000, and a 
combined evaluation of 60 percent was in effect from January 
2000 until the veteran's death in November 2001.  As such, 
the veteran was not rated totally disabling for a continuous 
period of at least 10 years immediately preceding death; nor 
was he rated totally disabling continuously since his release 
from active duty or for a period of not less than five years 
immediately preceding death.  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).
It appears that the appellant believes that the veteran had 
filed a service connection for lymphoma and argues that 
service connection should have been established for this 
condition.  In the alternative, she maintains that the 
veteran's lymphoma is related to asbestos exposure from Navy 
ships to which he was assigned.  (June 2002 NOD).  A review 
of the file does not reflect that a service connection claim 
was ever filed for lymphoma during the veteran's lifetime; 
hence there exists no final decision of record as to this 
matter and there can be no CUE on this basis.  The Board also 
observes that a claim of service connection for the cause of 
the veteran's death based on asbestos exposure was denied in 
an October 2002 rating action which was not appealed and 
became final.  Entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 was denied in a June 2003 rating action which was not 
appealed.  In an August 2004 decision, the Board denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1310; that determination was not appealed.  The appellant has 
not alleged with any specificity that there was CUE in any 
promulgated RO or Board decision.  See Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled 
with specificity).

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the veteran was entitled to a total service-connected 
disability rating for the requisite time period.  
Furthermore, the appellant has not identified or submitted 
additional service department records that had not been 
previously considered by VA and would warrant reopening a 
claim finally decided.  38 C.F.R. § 3.22(b)(2).

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.

B.  Dependents' Educational Assistance (DEA) under the 
provisions of 38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35. DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As for the claim for DEA benefits, eligibility for such 
benefits in a case where the veteran has died requires that 
the appellant be a surviving spouse of a veteran who died of 
a service-connected disability or of a veteran who died while 
he had a total and permanent disability evaluation in effect.  
38 U.S.C.A. § 3501(a)(1).  The claim of entitlement to 
service connection for cause of the veteran's death under 
38 U.S.C.A. § 1310 was previously denied by the Board in 
August 2004.  As explained above, the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 has also been denied.  

The veteran had not been assigned a total and permanent 
disability rating for a single service-connected disability 
and he died about 35 years after his discharge from service, 
from end stage lymphoma, which has been determined not to be 
due to a service-connected disease (as indicated above, 
service connection has not been established for the cause of 
the veteran's death).  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 DEA, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Eligibility for DEA benefits under Chapter 35 has not been 
shown; the appeal of this issue is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


